 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     GARY PLANT,                                    )
 4                                                  )
                          Plaintiff,                )      Case No.: 2:19-cv-00216-GMN-CWH
 5
           vs.                                      )
 6                                                  )                     ORDER
     FRANKLIN MADISON GROUP,                        )
 7                                                  )
                          Defendant.                )
 8                                                  )
 9
10          Pending before the Court is the Report and Recommendation of United States
11   Magistrate Judge Carl W. Hoffman, (ECF No. 4), which recommends that Plaintiff’s case be
12   dismissed without prejudice.
13          A party may file specific written objections to the findings and recommendations of a
14   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
15   D. Nev. Local R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
16   determination of those portions to which objections are made. 28 U.S.C. § 636(b)(1); D. Nev.
17   IB 3-2(b). The Court may accept, reject, or modify, in whole or in part, the findings or
18   recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b).
19   Where a party fails to object, however, the Court is not required to conduct “any review at all . .
20   . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).
21   Indeed, the Ninth Circuit has recognized that a district court is not required to review a
22   magistrate judge’s report and recommendation where no objections have been filed. See, e.g.,
23   United States v. Reyna–Tapia, 328 F.3d 1114, 1122 (9th Cir. 2003).
24          Here, no objections were filed, and the deadline to do so has passed.
25   ///


                                                 Page 1 of 2
 1   Accordingly,
 2         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 4), is
 3   ACCEPTED and ADOPTED in full.
 4         IT IS FURTHER ORDERED that Plaintiff’s case is DISMISSED without prejudice.
 5         The Clerk of Court is instructed to close this case and enter judgment accordingly.
                                         June
 6         DATED this ________
                         5     day of May, 2019.
 7
 8                                                ___________________________________
                                                  Gloria M. Navarro, Chief Judge
 9                                                United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                Page 2 of 2
